Citation Nr: 1628555	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  08-28 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher initial rating for left eye toxoplasmosis of the retina, currently evaluated 20 percent disabling.

2.  Entitlement to a higher initial rating for retropatellar pain syndrome, right knee, rated 10 percent disabling prior to January 26, 2009.
 
3.  Entitlement to a higher rating for retropatellar pain syndrome, right knee, status-post total knee replacement, rated 60 percent disabling from March 1, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States 


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to June 2007.

This matter came to the Board of Veterans' Appeals (Board) from an October 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The October 2007 rating decision, in pertinent part, granted service connection for left eye toxoplasmosis of the retina and right knee retropatellar pain syndrome, and assigned a 10 percent disability rating, effective July 1, 2007, for each award.  A July 2008 rating decision assigned a 20 percent disability rating for left eye toxoplasmosis of the retina, effective July 1, 2007.  In a June 2009 rating decision, the RO assigned a 100 percent temporary total rating due to treatment for service-connected right knee disability requiring convalescence pursuant to 38 C.F.R. § 4.30, effective January 26, 2009, and assigned a 30 percent disability rating to the service-connected right knee disability, effective March 1, 2010.  In a January 2012 rating decision, the RO assigned a 60 percent disability rating to status post total right knee replacement, effective March 1, 2010.  Although increased ratings have been granted, the issues remain in appellate status, as the maximum schedular ratings have not been assigned and the ratings have not been assigned during the entire appeal period.  AB v. Brown, 6 Vet. App. 35 (1993). 

In August 2009, the Veteran requested a hearing before the Board; however, he withdrew such request in October 2009. 

In January 2010 and April 2012, these matters were remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a higher initial rating for left eye toxoplasmosis of the retina is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 26, 2009, the Veteran's right knee retropatellar pain syndrome was manifested by frequent episodes of locking and effusions, but without compensable limitation of flexion or extension, and without objective evidence of instability.

2.  Since March 1, 2010, the Veteran has been in receipt of the maximum schedular rating allowed under the law for his right knee disability status post total knee replacement. 


CONCLUSIONS OF LAW

1.  Prior to January 26, 2009, the criteria for a disability rating of 20 percent, but no higher, for the Veteran's right knee retropatellar pain syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5258, 5260, 5261 (2015).

2.  Since March 1, 2010, the criteria for a disability rating in excess of 60 percent for the Veteran's right knee retropatellar pain syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.68, 4.71a, Diagnostic Codes 5055, 5163, 5164 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

In this case, the Veteran's appeal arises from his disagreement with the initial ratings assigned.  The Courts have held that once service connection is granted, the claim is substantiated, and additional VCAA notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed.Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records and post-service treatment records have been obtained.  He has also been afforded VA examinations. The Veteran has not otherwise identified outstanding medical records pertinent to the current claims.

Finally, the Board finds that its prior remand instructions have been substantially complied with, in that ongoing VA treatment records and SSA records have been obtained.  See D'Aries v. Peake, 22 Vet. App. 97, 105.

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Analysis

The Veteran asserts that higher ratings are warranted for his right knee disability, rated as 10 percent disabling for the period to January 26, 2009, and 60 percent disabling from March 1, 2010.  Parenthetically, the Board notes that for the period from January 26, 2009, to March 1, 2010, the Veteran was in receipt of a temporary maximum 100 percent schedular rating for his right knee based on convalescence following surgery.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011)

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Under Diagnostic Code 5010, traumatic arthritis, substantiated by X-ray findings, should be rated as degenerative arthritis, which is rated based on the limitation of motion under the appropriate Diagnostic Code for the specific joint involved, or in this case, Diagnostic Code 5260 for limitation of leg flexion or Diagnostic Code 5261 for limitation of leg extension.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability warrants a 10 percent rating, moderate recurrent subluxation or lateral instability warrants a 20 percent rating, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a. 

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

Under Diagnostic Code 5260, a 10 percent rating is assigned for flexion limited to 45 degrees; a 20 percent rating is assigned for flexion limited to 30 degrees; and a maximum 30 percent rating is assigned for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent rating is assigned for extension limited to 10 degrees; a 20 percent rating is assigned for extension limited to 15 degrees; a 30 percent rating is assigned for extension limited to 20 degrees; a 40 percent rating is assigned for extension limited to 30 degrees; and a 50 percent rating is assigned for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II.

Precedent opinions of the VA's General Counsel  have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 and 23-97.  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59988 (2004).

Also potentially relevant here is Diagnostic Code 5258, which provides for a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

A. Prior to January 26, 2009

For the period prior to January 26, 2009, the Veteran's right knee retropatellar pain syndrome is rated as 10 percent disabling pursuant to Diagnostic Code 5260 for limitation of flexion to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  The 10 percent rating appears to have been granted based on evidence of painful motion, as right knee flexion has not been shown in the record to be limited to 45 degrees.

Nevertheless, following a review of the record, the Board concludes that, for the period prior to January 26, 2009, a higher 20 percent rating is warranted as the evidence more nearly approximates dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Indeed, pain is noted throughout the record, and there is objective evidence of effusion in June 2007, April 2008, and December 2008, and in April 2008, the Veteran had effusion removed from the knee joint.  Additionally, while there is not specific evidence of dislocated semilunar cartilage, there is objective evidence of meniscal involvement, including a positive McMurray sign in January 2008, at which time the Veteran also reported locking and buckling in his knee.  Also noteworthy is June 2007 imaging that revealed degeneration of the medial meniscus without evidence of an acute tear.  Thus, based on the foregoing and resolving all doubt in favor of the Veteran, the Board finds that a higher 20 percent rating is warranted for the right knee for the period prior to January 26, 2009, based on episodes of pain and repeated effusions, and subjective reports of locking.

However, to the extent the Veteran believes he is entitled to ratings for his right knee disability in excess of that being assigned herein, the medical findings of record are of greater probative value than the lay assertions of record regarding the severity of his disability.  Those findings indicate that the criteria for applicable additional or higher evaluations are not met, as the evidence does not show right knee flexion limited to 15 degrees or extension limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Nor does the evidence support recurrent subluxation or lateral instability that is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Specifically, the record during the period prior to January 26, 2009, does not show flexion limited to 15 degrees or extension limited to 20 degrees.  On the contrary, March 2007 and September 2008 VA examinations revealed right knee flexion to no worse than 128 degrees, and full extension, even considering the Veteran's functional complaints, including pain, weakness, stiffness, lack of endurance, and fatigability.  Indeed, both examiners found that the Veteran does not have additional limitations due to his functional complaints, including painful knee range of motion, following repetitive use or during flare-ups.  In this regard, painful motion did not begin until 128 degrees in March 2007 and 110 degrees in September 2008.  Thus, even considering complaints of pain, the Veteran's right knee did not approach the compensable limitation of flexion or extension on examination during the relevant period.

The foregoing examination reports, which reflect right knee imaging, are similarly negative for evidence of recurrent subluxation or lateral instability.  While the Veteran reported occasional giving way during his March 2007 examination, stability tests in the right knee were within normal limits at that time.  Medial and lateral meniscus testing on right was also within normal limits, as were x-rays of the right knee.  The September 2008 VA examination also revealed no laxity on physical examination of the right knee and it was noted that imaging of the right knee was negative for subluxation.  Thus, the VA examination reports do not support entitlement to a rating in excess of 20 percent during the relevant period.

Ongoing treatment notes during the period prior to January 26, 2009, also do not support entitlement to a higher 30 percent rating for the right knee, as they are similarly silent for evidence of right knee flexion limited to 15 degrees or extension limited to 20 degrees.  Those records show that there was full range of motion in October 2007.  In January 2008, there was pain with motion on knee flexion past 90 degrees, but normal or full range motion.  In April 2008, full flexion was noted.  In May 2008, there was normal movement of all extremities and in October 2008 there was full extension and flexion to 130 degrees.  In December 2008 and January 2009, just prior to the right knee replacement, the Veteran exhibited right knee extension to -5 degrees and flexion to 120 degrees.  Thus, the ongoing treatment records dating prior to January 26, 2009, do not show compensable limitation of flexion or extension, even considering complaints of pain, such that a higher 30 percent rating or separate compensable ratings are warranted.  38 C.F.R. § 4.71a, DCs 5260, 5261.

The treatment records also do not support severe, recurrent episodes of subluxation or lateral instability of the right knee.  They do show complaints of giving way, including as secondary to pain such as in May 2008, and a request for a knee brace in October 2007.  However, May 2007 knee imaging was negative for evidence of dislocation and in June 2007, the ligaments were described as intact.  In January 2008, there was no dislocation or instability on examination, and imaging did not show malunion of the tibia and fibula.  In April 2008 there was similarly no dislocation found, and in October and December 2008, the Veteran's knee was noted to be ligamentously stable.  Therefore, neither a higher nor separate rating is warranted based on recurrent subluxation or instability.  38 C.F.R. § 4.71a, DC 5257.

The Board has considered the Veteran's various functional complaints, including but not limited to pain, weakness, stiffness, in the right knee.  However, the medical evidence of record does not reflect any additional limitation of motion in response to repetitive motion that would support a higher rating under Diagnostic Codes 5260 or 5261 during any other time period, even considering the Veteran's subjective complaints.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202   (1995); Mitchell, 25 Vet. App. 32.  Based on the foregoing, separate ratings, or a higher rating than that the Board is now assigning, under Diagnostic Codes 5260 and 5261, are not warranted.  See VAOPGCPREC 9-2004.

The Board has considered the Veteran's reports in the record that his right knee gives way or otherwise feels weak or unstable.  However, the March 2007 and September 2008 VA examiners found the right knee to be stable on testing, as did treatment providers as documented above.  While the Veteran is competent to describe his symptoms and perceptions, he is not competent to diagnose objective instability of the knee as determined through objective testing, which requires medical training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, his statements are insufficient to establish current instability, and the Board finds that the conclusions of the VA examiners are more probative than the Veteran's assertions.  Thus, a separate or higher rating for right knee instability is not warranted.

The Board has also considered whether evaluation of his disability under a different diagnostic code would be more advantageous.  However, Diagnostic Codes 5259 and 5263 do not provide for higher ratings, and the evidence of record does not show that the Veteran has ankylosis, or nonunion or malunion of the tibia or fibula, so Diagnostic Codes 5256 and 5262 are not for application. 

The Board has considered the Veteran's statements, as well as the other lay statements of record, regarding the difficulty the Veteran experiences standing, walking, running, jumping, kneeling, climbing stairs, squatting, and rising from a seated position, as well as his subjective symptoms, including pain, swelling, stiffness, giving way, and instability, when determining what disability ratings are appropriate.  Indeed, the Board notes that in June 2008 the Veteran stopped an exercise stress test due to knee pain.  However, as previously noted, the Board concludes that the medical findings on examination are of greater probative value than those lay assertions, and finds that the rating it has assigned for the right knee during the period under review adequately addresses the right knee symptomatology.  The Board further points out that even when objective evidence of swelling and tightness has been shown in the record, such as in April 2008, the Veteran was still noted to have full flexion and normal motion.  Along the same lines, the Veteran reported in December 2008 that despite his knee disability, he can walk as far as he needs to, although it does cause him significant pain.  Thus, even considering functional complaints, the Board finds that a rating in excess of 20 percent is not warranted.

The Board has also considered whether referral for extraschedular consideration is warranted for the time period on appeal.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria, with consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59, reasonably describe the Veteran's objective disability level and subjective symptoms, and provide for additional or more severe symptoms than currently shown by the evidence.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, supra. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board further notes that, during the period under review, the Veteran has not been frequently hospitalized for his service-connected knee disability, and there is no indication that the Veteran's knee disability has caused marked interference with employment.   The Veteran denied any incapacitation due to his knee disability during the March 2007 examination, and the September 2008 VA examiner noted that the Veteran's right knee disability would impact his occupational functioning in that he would have to work while in pain; no actual limitations were noted.  The Board also notes that the Veteran appears to still have been able to participate in some recreation despite his knee disability, as during a November 2008 VA audio examination, he reported noise exposure from hunting since his last examination.  Thus, even if the rating criteria were found inadequate, the evidence does not reflect exceptional or unusual factors that would warrant referral of the claim for extraschedular consideration.

Finally, with respect to the issue of entitlement to a total disability based on individual unemployability (TDIU), the Board acknowledges that such is generally part of an increased rating claim when raised by the Veteran or the record.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, however, the Board finds that a TDIU is not part of the underlying right knee claim decided herein.  Entitlement to a TDIU was previously referred to the AOJ by the Board in January 2010 after which a June 2010 statement was submitted requesting withdrawal of the claim for a TDIU in light of a combined evaluation of 100 percent and receipt of special monthly compensation (SMC ) as a result of his service-connected disabilities, effective January 26, 2009.  Given that the Veteran has withdrawn his TDIU claim, the Board finds that no further action is necessary pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  
	
B. Since March 1, 2010

In a January 2012 rating decision, the RO increased the evaluation for the Veteran's right knee disability to 60 percent disabling under 38 C.F.R. § 4.71a, DC 5055, effective March 1, 2010.  This rating is assigned status total knee replacement with chronic residuals consisting of severe painful motion or weakness in the knee.  No higher rating is available under this provision or any other provision governing the evaluation of knee disabilities.  See 38 C.F.R. § 4.71a, DCs 5256, 5257, 5258, 5259, 5260, 5261, 5262, and 5263 (2015).  Moreover, a combined rating greater than 60 percent for the right knee is prohibited by the amputation rule, as 60 percent is the highest rating available for amputation of the leg above the knee.  38 C.F.R. §§ 4.68, 4.71a, DCs 5163, 5164 (2015).  Indeed, as noted in a March 2016 rating decision, the Veteran is also in receipt of compensable ratings for service-connected right ankle and right foot disabilities, and a 60 percent rating is the maximum allowable for the right lower extremity. 

Therefore, a disability rating in excess of 60 percent is not available for the period since March 1, 2010, and the appeal is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine, but, to the extent the Veteran's claim was denied, finds the preponderance of the evidence is against ratings higher than those assigned.  See 38 U.S.C.A. § 5107 (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

For the period prior to January 26, 2009, a disability rating of 20 percent, but no higher, for right knee retropatellar pain syndrome is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

A disability rating in excess of 60 percent for the right knee for the period since March 1, 2010, is denied.


REMAND

The claim for an increased rating for the left eye disability was remanded by the Board in April 2012 for a VA examination to determine the current severity of the Veteran's left eye disability.  While the Veteran was afforded an eye examination in February 2016, it does not appear that the examination is adequate for rating purposes.  In this regard, the examiner noted the Veteran's corrected vision in the left eye to be 20/40 or better using "eccentric viewing."  However, there are no visual acuity findings recorded based on central viewing.  The VA Eye disability examination worksheet specifically instructs that examination of visual acuity must include central corrected and uncorrected near and distant visual acuity, and that central visual acuity is to be evaluated on the basis of corrected distance vision with central fixation, even if a central scotoma is present.  It is not appear that visual acuity was tested with central viewing.  Indeed, as reflected in December 2007 private visual acuity findings, it appears that his vision is improved when looking eccentrically as compared to looking straight ahead.  Thus, a new examination is necessary.  

Additionally, the Board observes that the examiner did not indicate whether there is any active toxoplasmosis disease present.  The Veteran has been noted in the record to have recurrent toxoplasmosis, such as during April 2008 private treatment for toxoplasmosis retinitis.  As such could entitle the Veteran to a higher rating under the regulations in effect prior to December 10, 2008, which are applicable in this case as the Veteran's claim was filed in February 2007, such should be addressed by an examiner.

Updated treatment records should be obtained on remand.  38 U.S.C.A. § 5103A(c)  (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his left eye disorder since July 2007.  After securing the necessary release, the AOJ should obtain any records which are not duplicates of those already contained in the claims file. 

Additionally, obtain updated relevant VA treatment records, if any.  If any requested records are not available, the Veteran should be notified of such.

2.  Then, schedule the Veteran for a VA eye examination with an appropriate specialist to determine the nature and severity of his left eye toxoplasmosis of the retina.  All appropriate diagnostic testing should be performed to determine impairment of visual acuity of both eyes.  The examination findings, along with the complete rationale for all opinions expressed, should be clearly set forth in the examination report.  The examiner should specifically comment on whether there has been any active disease during the appeal period, and should ensure that visual acuity is tested using central fixation, despite the presence of central scotoma. 

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


